Citation Nr: 0207298	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  98-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for hepatitis 
with cirrhosis of the liver, splenomegaly, status post 
hepatic encephalopathy, currently evaluated as 60 percent 
disabling, to include consideration of a separate evaluation 
for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
September 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO inter 
alia assigned a 30 percent evaluation for service-connected 
hepatitis and effectively granted service connection for 
cirrhosis of the liver as part of the hepatitis residuals.  
In a July 1998 rating decision, the RO assigned a 60 percent 
evaluation to the hepatitis residuals, effective the date of 
the claim for increase.  This determination cannot be termed 
a complete grant of the benefit sought on appeal, for higher 
evaluations are provided for by the applicable diagnostic 
codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7312, 7345 
(2001); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

In August 1998, the appellant testified at a hearing before 
the RO.  Because the record did not include a copy of the 
hearing officer's decision subsequent to that hearing, the 
Board remanded the claim in January 2000 so that the hearing 
officer could prepare a hearing officer's decision.  As the 
remand indicated, the Board was most interested in whether 
the hearing officer intended to grant a separate evaluation 
for cirrhosis of the liver.  In a February 2000 supplemental 
statement of the case, the RO indicated that the hearing 
officer did not establish a separate evaluation for cirrhosis 
of the liver.  



FINDING OF FACT

The appellant's hepatitis disability is manifested by 
recurrent epigastric pain, moderately-elevated liver function 
tests, splenomegaly, and hepatic encephalopathy, with 
occasional confusion, poor balance, and memory loss.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
hepatitis with cirrhosis of the liver, splenomegaly, status 
post hepatic encephalopathy, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.114, Diagnostic Codes 
7312, 7345 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not the 
subject of a final decision by VA as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(except for provisions relating to claims to reopen); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002).

The veteran claimed entitlement to a higher evaluation in a 
statement received in August 1997.  As the appellant's claim 
is one for an increased evaluation, there are no particular 
application forms required.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In filing his 
claim for increase, the veteran clearly identified where he 
had been treated and when.  He asked the RO to get the 
records for his VA treatment that month and to review his 
older records that might not have been reviewed since his 
claim was last considered in 1996, including his private 
doctor's diagnosis of liver disease.  Thus, the veteran 
indicated that he already had knowledge of the information 
and evidence that was needed to substantiate his claim.  
Rather than notifying the veteran that the evidence he had 
asked the RO to get would be needed to support his claim, the 
RO proceeded to request the veteran's VA medical records and 
to schedule a VA examination for him.  The RO informed the 
veteran through an October 1997 letter to a U.S. Senator who 
had written on his behalf of the action that had been taken 
and what would be done next.  The RO also sent the appellant 
a July 1998 statement of the case and August 1998 and 
February 2000 supplemental statements of the case, which 
listed the evidence considered, the legal criteria for 
evaluating the severity of the disability, and the analysis 
of the facts as applied to that criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  As 
noted above, the RO already had of record the veteran's 
relevant private treatment records, and it obtained his VA 
treatment records relevant to his disability.  Although it 
appears that the veteran had VA hospital admissions in April, 
June, and November 2001, and those records are not yet 
associated with the claims file, the admissions were for lung 
disorders and not for hepatitis or its residuals.  Sufficient 
evidence as to the severity of the veteran's hepatitis 
disability is of record to permit informed review of his 
appeal.  The appellant has also been afforded a hearing in 
August 1998.  The appellant has not identified any other 
source of information concerning the severity of his 
disability.  VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in September 1997.  As this examination addressed 
the severity of the disability as measured by the diagnostic 
criteria, VA has complied with the examination requirement of 
the VCAA.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Analysis

By a September 1950 rating decision, the RO granted service 
connection for infectious hepatitis, assigning a 
noncompensable evaluation because the evidence did not show 
any residuals of the disability.  The appellant filed this 
claim for a higher evaluation in August 1997.  The RO, in a 
December 1997 rating decision, recharacterized the disability 
as hepatitis, with cirrhosis of the liver and splenomegaly 
and hepatic encephalopathy, and assigned that disability a 30 
percent evaluation effective July 19, 1997, the date the 
appellant entered a VA hospital.  In a July 1998 rating 
decision, the RO increased that evaluation to 60 percent 
disabling, also effective July 19, 1997.  It is also noted 
that, in a January 1999 rating decision, the RO granted the 
appellant's claim for a total disability rating based upon 
individual unemployability.  The appellant here claims that 
the residuals of the service-connected hepatitis disability 
not only render him unemployable, but also correspond to the 
schedular criteria for a 100 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Because entitlement to 
service connection had been established prior to his August 
1997 claim, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

A.  Separate Evaluation of Cirrhosis of the Liver

The appellant has argued that the cirrhosis of the liver 
deserves a separate compensable evaluation.  The RO, as noted 
in the February 2000 supplemental statement of the case, 
indicated that it had denied a separate evaluation for 
cirrhosis of the liver.  Separate ratings may be assigned for 
two or more disabilities resulting from a disease or injury, 
under different diagnostic criteria, where none of the 
symptoms of any one disability are duplicative or overlapping 
of the symptoms of other disabilities.  Esteban v. Brown, 6 
Vet. App. 259, 260-62 (1994).  Compare 38 C.F.R. § 4.14 
(2001) (evaluation of same disability or manifestation under 
various diagnoses is to be avoided).  

In this case, the December 1994 statement by a private 
physician indicated that the appellant had post hepatitis 
cirrhosis of the liver, thereby documenting that the 
cirrhosis was related to his hepatitis, rather than a 
separate disability.  Nothing else in the records suggests 
that the cirrhosis of the liver is not related to hepatitis.  
The criteria for evaluating hepatitis, at 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001), and the criteria for evaluating 
cirrhosis, at 38 C.F.R. § 4.114, Diagnostic Code 7312 (2001), 
both require assessment of gastrointestinal symptoms 
associated with the disability.  Therefore, because some of 
the symptoms of one disability are duplicative of the 
symptoms of the other, the Board concludes that separate 
ratings may not be assigned for hepatitis and cirrhosis of 
the liver.  Instead, as reasonable arguments can be made for 
the application of two or more sets of diagnostic criteria, 
for hepatitis and cirrhosis, the Board must make an informed 
choice as to which criteria to apply.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

The diagnostic criteria for evaluation of infectious 
hepatitis, at 38 C.F.R. § 4.114, Diagnostic Code 7345, 
provide for a noncompensable evaluation for healed, 
nonsymptomatic hepatitis; a 10 percent evaluation for 
demonstrable liver damage with mild gastrointestinal 
disturbance; and a 30 percent evaluation for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent rating requires moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent evaluation may be 
assigned with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.

VA examination in June 1994 indicated that there was no 
current symptomatology associated with hepatitis.  VA 
examinations in May and June 1994 were silent as to 
hepatitis.  VA hospital records for April 1995 revealed a 
diagnosis of hepatitis, but no treatment during that 
hospitalization, and laboratory reports were negative as to 
hepatitis.  VA examinations in July and October 1995 showed 
diagnoses of hepatitis by history, but were silent as to any 
treatment.  VA clinical records in February, March, and April 
1995 indicated that the appellant had mild epigastric 
tenderness, which corresponds to one of the criteria for a 10 
percent evaluation.  However, a VA clinical record in May 
1995 noted that an esophagogastroduodenoscopy reported the 
gastritis as nonspecific, rather than as a residual of the 
hepatitis disability. 

The RO assigned the current 60 percent evaluation effective 
July 19, 1997, based on a VA hospital report showing the 
appellant's admission on that date for treatment of chronic 
hepatitis, cirrhosis of the liver, and hepatic 
encephalopathy. 

On July 19, 1997, the appellant was admitted to a VA 
hospital, where it was noted that he had recurrent epigastric 
pain, a moderate elevation in liver function tests, 
confusion, poor balance, slurred speech, and memory loss.  He 
left the hospital, but returned in early August 1997 with a 
recurrence of confusional state.  The diagnoses included 
chronic hepatitis, cirrhosis of the liver with liver failure 
and splenomegaly, and hepatic encephalopathy, which was 
confirmed as the cause of the confusional state the appellant 
had at the time of his July 19, 1997, admission.  Abnormal 
liver function tests were again noted.  These findings 
correspond to a 60 percent evaluation, as assigned by the RO, 
for they show moderate liver damage and moderate 
gastrointestinal symptoms.  They do not reveal marked liver 
damage or three or more episodes per year lasting several 
weeks in duration that required rest therapy, which is 
required for a 100 percent evaluation.  

Following the hospitalizations in July and August 1997, VA 
general medical examination in September 1997 included 
diagnoses of hepatitis and two episodes of hepatic 
encephalopathy that was well controlled with diet.  A VA 
alimentary appendages examination that same month revealed 
hepatitis, no jaundice, no ascites, no engorged veins over 
the abdomen, generalized abdominal pain, an inability to 
tolerate beef, occasional nausea and vomiting, and poor 
appetite, but no weight loss, generalized weakness, or 
malaise.  These examination findings do not indicate marked 
liver damage, marked gastrointestinal symptoms, three or more 
episodes of disabling symptoms requiring rest therapy, that 
would warrant consideration of a 100 percent evaluation.  

VA clinical records from September 1997 to August 1998 showed 
treatment for bladder cancer and hepatic insufficiency, and 
appear to show a confusional episode in July 1998, where he 
had memory loss due to hepatic encephalopathy.  These 
clinical notations of a single confusional episode do not 
indicate that the appellant had three or more episodes 
requiring rest therapy as required for a 100 percent 
evaluation.  

The disability might also be evaluated pursuant to the 
criteria of 38 C.F.R. § 4.114, Diagnostic Code 7312, for 
cirrhosis of the liver.  Under these criteria, a 30 percent 
evaluation may be assigned for moderate cirrhosis, with 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health.  A 50 percent 
evaluation may be warranted for moderately severe cirrhosis, 
with the liver definitely enlarged with abdominal distention 
due to early ascites and with muscle wasting and loss of 
strength.  A 70 percent evaluation may be assigned for severe 
cirrhosis, with ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health.  A 100 percent evaluation may 
be warranted for pronounced cirrhosis, with aggravation of 
the symptoms for moderate and severe, necessitating frequent 
tapping.

VA examination in June 1994 showed no current symptomatology 
or clinical evidence of significant liver disease.  VA 
examinations in May and June 1994 were silent as to treatment 
or findings regarding cirrhosis of the liver.  VA hospital 
records in April 1995 revealed no references to cirrhosis of 
the liver, nor did VA examinations in July 1995.  VA 
examinations in October 1995 indicated no current symptoms or 
clinical evidence of significant chronic liver disease.  A 
private physician in December 1994 reported that the 
appellant had evidence of progressive deterioration of the 
liver and the development of ascites, but VA hospital and 
examination reports before and after that private physician's 
report did not show dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health, or a definitely enlarged liver, abdominal distention 
due to early ascites, or muscle wasting and loss of strength.  

The VA hospital records in July and August 1997 documented 
cirrhosis of the liver with liver failure and splenomegaly 
and abnormal liver function tests.  VA alimentary appendages 
examination in September 1997 showed cirrhosis of the liver 
due to hepatitis.  VA clinical records in May 1998 showed 
liver disease and liver failure, treated with diet with which 
the appellant was noncompliant.  VA clinical records in July 
and August 1998 noted liver dysfunction, splenomegaly 
episode, and abdominal cramping.  There was no indication in 
these examination, hospital, and clinical records that the 
appellant had severe cirrhosis, ascites requiring infrequent 
tapping, or recurrent hemorrhage from esophageal varices, as 
required for a 70 percent evaluation pursuant to Diagnostic 
Code 7312.  Nor is there any indication of pronounced 
cirrhosis, aggravation of abdominal symptomatology, or the 
need for frequent tapping, as required for a 100 percent 
evaluation under the diagnostic criteria.  

As the veteran's cirrhosis could be evaluated no higher than 
50 percent, whereas application of the rating criteria for 
hepatitis yields a 60 percent evaluation, it is clearly to 
his benefit to apply Diagnostic Code 7345.  The preponderance 
of the evidence is against an evaluation in excess of 60 
percent under these criteria.  There is no reasonable doubt 
of which the appellant may obtain the benefit.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  


ORDER

An evaluation in excess of 60 percent for hepatitis with 
cirrhosis of the liver, splenomegaly, and status post hepatic 
encephalopathy is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

